Citation Nr: 1629239	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO. 11-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include claimed as secondary to a service-connected disability.  

2. Entitlement to service connection for an immune system disorder with mixed connective tissue disorder, to include as due to herbicide exposure. 

3. Entitlement to service connection for lupus erythematous, to include as due to herbicide exposure. 

4. Entitlement to service connection for scleroderma, to include as due to herbicide exposure. 

5. Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure. 

6. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

7. Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure, to also include claimed as secondary to a service-connected disability.  

8. Entitlement to service connection for myositis, to include as due to herbicide exposure.

9. Entitlement to service connection for Raynaud's phenomenon, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2009 rating decisions issued by RO. 

The Board remanded these issues in January 2016 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to certain herbicide agents during his period of service.

2. The Veteran's current acquired psychiatric disorder is not attributable to incident or event of his period of service or caused by or permanently made worse by a service-connected disability.

3. The Veteran's current immune system disorder with mixed connective tissue disorder is not attributable to incident or event of his period of service.

4. The Veteran does not have lupus erythematous.

5. The Veteran's current scleroderma is not attributable to incident or event of his period of service.

6. The Veteran does not have rheumatoid arthritis.

7. The Veteran's current hypertension is not attributable to incident or event of his period of service.

8. The Veteran's current peripheral neuropathy is as likely as not due to his service-connected diabetes mellitus.

9. The Veteran's current myositis is not attributable to incident or event of his period of service.

10. The Veteran's current Raynaud's phenomenon is not attributable to incident or event of his period of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for an immune system disorder with mixed connective tissue disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for lupus erythematous are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for lupus erythematous are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for scleroderma are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for rheumatoid arthritis are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6. The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7. The criteria for service connection for peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. § 3.310 (2015).

8. The criteria for service connection for myositis are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

9. The criteria for service connection for Raynaud's phenomenon are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in March 2007, August 2007, June 2008 and August 2008. The claims were last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The Veteran was awarded Social Security Administration (SSA) disability benefits beginning June 12, 1998. Thus, the Agency of Original Jurisdiction (AOJ) requested the Veteran's SSA disability benefits file. In September 2007, the SSA responded that it was unable to locate the medical records. The Board concludes that further attempts to obtain any outstanding SSA records would be futile. See Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate to evaluate these claims for service connection as the examinations and the medical opinions obtained in February 2016 were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, diabetes mellitus and organic heart disease are chronic diseases.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). In addition, VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has an acquired psychiatric disorder, immune system disorder with mixed connective tissue disorder, lupus erythematous, scleroderma, rheumatoid arthritis, hypertension, myositis and Raynaud's phenomenon that onset due to herbicide exposure during his service in the Korean demilitarized (DMZ) in the 1st Battalion, 31st Infantry of the 7th Infantry Division from February 21, 1970 to September 11, 1970. He also asserts his acquired psychiatric disorder onset secondary to his service-connected disabilities. However, the preponderance of the evidence is against a finding that the Veteran has lupus or rheumatoid arthritis or that his current acquired psychiatric disorder, immune system disorder with mixed connective tissue disorder, scleroderma, hypertension, myositis and Raynaud's phenomenon onset during service from herbicide exposure during his service in the Korean DMZ or secondary to his service-connected disabilities and the appeals will be denied. 

Service treatment records reflect that the Veteran pulled a muscle in his thigh. Otherwise, service treatment records contain no documentation of complaints of or treatment for an acquired psychiatric disorder, immune system disorder with mixed connective tissue disorder, lupus erythematous, scleroderma, rheumatoid arthritis, hypertension, myositis and Raynaud's phenomenon.

In a November 2000 statement the Veteran's treating physician reported that he had treated the Veteran for dermatomyositis since April 1998, although the disease had its initial onset in 1997, approximately 26 years after the Veteran was released from active service. The progression had been insidious with involvement of multiple organ systems. The diagnoses, in pertinent part, included: polyarthritis, Raynaud's phenomenon, myositis, a high titer nuclear ANA (used to test autoimmune disorders), rash of dermatomyositis and cardiac disease with systolic hypertension. An attached progress note in September 2000 shows that the Veteran had insomnia, fatigue, burning dysesthesia of the feet, and Raynaud's symptoms. His blood pressure was 150/85. The impressions were dermatomyositis and peripheral neuropathy.  

The November 2010 report of VA initial evaluation for PTSD examination reflects that the Veteran had received supportive therapy for his medical problems and associated low mood. He complained of insomnia, fatigue, both fear of wide open spaces and claustrophobia and agitation (from news stories reporting on Korea). 

On mental status examination, he was diagnosed with depressive disorder. The psychologist concluded that the Veteran's depressive disorder onset after his diagnosis of medical problems in 1998 which appeared to be worsening. Prior to his medical problems, the Veteran exhibited excellent psychosocial adjustment and functioning.

A June 2015 VA neurology consult note reflects a diagnosis of diabetic peripheral neuropathy. The Veteran reported that his diabetic neuropathy symptoms preceded the actual diagnosis of diabetes. The neurologist noted that it was not uncommon to have diabetic neuropathy symptoms precede the diagnosis of diabetes. 

In February 2016, a VA mental disorders examiner explained that the Veteran described symptoms consistent with chronic concern about a variety of things and difficulty controlling the concern that meets the diagnostic criteria for generalized anxiety disorder (GAD). His GAD was unrelated to his period of service because it did not begin in service or within one year of discharge. The psychologist explained that the nature of GAD is that a person will be overly-concerned about many different things and will have difficulty controlling concern. The Veteran worried about a variety of things in his life, including his medical problems but that did not mean his medical problems caused or aggravated his concern. A person with GAD would worry about almost anything even if there was nothing to be concerned about, so if the Veteran did not have medical problems to worry about, he would be worrying about other things. 

Significantly, the psychologist noted that there was no medical or scientific evidence to indicate GAD was caused by, the result of or aggravated by diabetes or diabetic complications. Also there was no evidence of any temporal relationship between the Veteran's GAD and his service-connected disabilities (i.e., there was no waxing and waning in symptoms of GAD related to waxing or waning in the service-connected disabilities). Thus, the psychologist opined that it was less likely as not that the Veteran's GAD was proximately due to, the result of or aggravated by his asserted service-connected diabetes or diabetic complications (or any other claimed physical disability determined to be service connected).

In a February 2016 report of VA examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by claimed in-service injury, event or illness. The examiner noted that the Veteran was diagnosed with hypertension in 1998, years after his discharge from service. The examiner explained that risk factors associated with essential hypertension were age, obesity, family history, race, genetic factors, high sodium intake, extreme alcohol consumption and physical inactivity. The examiner stated there was no evidence that supported the Veteran's assertion that his exposure to Agent Orange caused his hypertension. The examiner acknowledged that diabetes was also a possible risk factor for hypertension. However, in the Veteran's case, his hypertension was diagnosed years before the diagnosis of his diabetes. Thus, the examiner concluded that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes.

The examiner also opined that the Veteran's immune system disorder with mixed connective tissue disorder was less likely than not incurred in or caused by claimed in-service injury, event or illness. The examiner explained that the Veteran was diagnosed with mixed connective tissue disorder in 1998 and had associated findings of scleroderma and myositis. The Veteran was diagnosed with scleroderma in 1998 and myositis was confirmed by biopsy in 1999. The examiner stated that etiology of autoimmune diseases/mixed connected tissue diseases, including overlapping Raynaud's phenomenon, scleroderma and myositis were not clear however there was no evidence in the Veteran's service treatment records for evaluation, treatment or diagnosis of a mixed tissue disorder, Raynaud's phenomenon, scleroderma or myositis and there was no evidence to support the Veteran's assertion that exposure to Agent Orange caused the mixed connective tissue disorder, Raynaud's phenomenon, scleroderma or myositis.

As to the claim for lupus, the examiner reported that the Veteran had never been diagnosed with lupus erythematosus and there was no clinical or objective evidence to support the diagnosis. Similarly, the examiner explained that the Veteran had never been diagnosed with rheumatoid arthritis and there was no clinical or objective evidence to support that diagnosis. The examiner acknowledged that the Veteran was initially thought to have rheumatoid arthritis; however, the examiner reiterated that diagnosis was not founded.

Regarding the peripheral neuropathy, the examiner noted the Veteran was diagnosed by EMG and nerve conduction study in 2000. However, the examiner explained that there was no evidence in the service treatment records of peripheral neuropathy and no evidence to support the diagnosis of an acute or subacute peripheral neuropathy that manifested within one year of exposure to Agent Orange. The examiner acknowledged that the Veteran was service-connected for diabetes but explained that his diabetes had been diagnosed years after his peripheral neuropathy was first diagnosed. Thus, the examiner opined that the Veteran's peripheral neuropathy was not caused or aggravated by his service-connected diabetes mellitus.

Though the Veteran has current acquired psychiatric disorder, immune system disorder with mixed connective tissue disorder, scleroderma, hypertension, myositis and Raynaud's phenomenon, the preponderance of the evidence is against a finding of a linkage between the onset of the current disabilities and a period of service to include exposure to Agent Orange therein. Rather, the evidence shows that the Veteran's current acquired psychiatric disorder, immune system disorder with mixed connective tissue disorder, scleroderma, hypertension, myositis and Raynaud's phenomenon had no relationship to service, to include exposure to Agent Orange therein. (See February 2016 VA examination reports). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the acquired psychiatric disorder, immune system disorder with mixed connective tissue disorder, scleroderma, hypertension, myositis and Raynaud's phenomenon and a period of the Veteran's service.

Further, there is no evidence of hypertension in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (hypertension) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of hypertension within one year of separation from service. Thus, service connection cannot be awarded on this presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Additionally, there was no evidence of any temporal relationship between the Veteran's GAD and his service-connected disabilities (i.e., there was no waxing and waning in symptoms of GAD related to waxing or waning in his service-connected diabetes or diabetic complication). Simply, GAD was not caused by, the result of or aggravated by diabetes or diabetic complications. As for the immune system disorder with mixed connective tissue disorder, scleroderma, hypertension, myositis and Raynaud's phenomenon, these disabilities onset many years after the Veteran's period of service. The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The claims of service connection for lupus erythematosus and rheumatoid arthritis must be denied because Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The more probative evidence establishes that the Veteran does not have lupus erythematosus or rheumatoid arthritis. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As for the claim for service connection for peripheral neuropathy, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current peripheral neuropathy is proximately due to or caused by his service-connected diabetes mellitus. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for peripheral neuropathy is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include claimed as secondary to a service-connected disability is denied.  

Service connection for an immune system disorder with mixed connective tissue disorder, to include as due to herbicide exposure is denied. 

Service connection for lupus erythematous, to include as due to herbicide exposure is denied. 

Service connection for scleroderma, to include as due to herbicide exposure is denied. 

Service connection for rheumatoid arthritis, to include as due to herbicide exposure is denied. 

Service connection for hypertension, to include as due to herbicide exposure is denied.

Service connection for peripheral neuropathy, to include as due to herbicide exposure, to also include claimed as secondary to a service-connected disability is granted.  

Service connection for myositis, to include as due to herbicide exposure is denied.

Service connection for Raynaud's phenomenon, to include as due to herbicide exposure is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


